Title: To George Washington from John Sullivan, 13 January 1781
From: Sullivan, John
To: Washington, George


                        
                            Sir
                            Trenton Jany 13th 1781
                        
                        I have only time to Inform Your Excey by Colo. Smith that the British Spies have been Executed The
                            Commissioners are now Busy in adjusting the Claims of redressing the Grievances of the Pensylvania Troops and now Trust
                            That Every Danger of Defections is past. I have the honor to be most respectfully your Excys most obedt Servt
                        
                            by order of the Comte Jno Sullivan Cmn
                            

                        
                    